UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1633


In re:   WILLIE HORTON,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (1:89-cr-00180-AJT-1)


Submitted:   October 15, 2015               Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Willie Horton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Willie Horton petitions for a writ of mandamus seeking an

order      directing    the    district      court      to    grant        relief    on    his

underlying post-conviction proceedings.                      We conclude that Horton

is   not    entitled     to    mandamus     relief.           Mandamus       relief       is    a

drastic      remedy     and     should     be    used        only     in    extraordinary

circumstances.         Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); United States v. Moussaoui, 333 F.3d 509, 516-17

(4th Cir. 2003).            Further, mandamus relief is available only

when the petitioner has a clear right to the relief sought.                                    In

re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).      Mandamus may not be used as a                    substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

The relief sought by Horton is not available by way of mandamus.

Accordingly,        although        we   grant   leave        to     proceed    in     forma

pauperis,      we    deny     the    petition    for    writ        of     mandamus.           We

dispense      with     oral     argument     because         the     facts     and     legal

contentions     are     adequately       presented      in     the    materials       before

this court and argument would not aid the decisional process.


                                                                           PETITION DENIED




                                            2